Opinion issued June 24, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01037-CR
____________

JUDY LYNN CAVAZOS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 34051



 
MEMORANDUM  OPINION
           Appellant, Judy Lynn Cavazos, filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).